Third District Court of Appeal
                               State of Florida

                            Opinion filed May 1, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2703
                         Lower Tribunal No. 16-10959
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                               Dominic Harris,
                                    Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, Victoria Del
Pino, Judge.

      Ashley Moody, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellant.

       Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Special
Assistant Public Defender, and Franklin Sandrea-Rivero and Dharma Sierra,
Certified Legal Interns, for appellee.


Before EMAS, C.J., and SCALES and LINDSEY, JJ.

     PER CURIAM.
      The State appeals the trial court’s order suppressing evidence seized in a

warrantless search of Dominic Harris’s property. After conducting an evidentiary

hearing, the trial court determined that Mr. Harris had not abandoned his privacy

interest in the subject property. This Court’s review of the suppression order

involves a mixed question of law and fact; the trial court’s factual findings are

presumed correct if supported by competent, substantial evidence, while we

review, de novo, the trial court’s ruling on the legality of the search. See State v.

Milewski, 194 So. 3d 376, 378 (Fla. 3d DCA 2016). “[A] trial court’s ruling on a

motion to suppress comes to the appellate court clothed with a presumption of

correctness, and the reviewing court must interpret the evidence and reasonable

inferences and deductions derived therefrom in a manner most favorable to

sustaining the trial court’s ruling.” Pagan v. State, 830 So. 2d 792, 806 (Fla. 2002).

With this standard in mind, we affirm the trial court’s determination that Mr.

Harris had not abandoned his reasonable expectation of privacy in his property

when it was seized and searched by the police.

      Affirmed.

      EMAS, C.J., and SCALES, J., concur.




                                          2
                                          The State of Florida v. Dominic Harris
                                                                     3D17-2703


LINDSEY, J.

      I respectfully dissent and would reverse the trial court’s suppression order

based on the authority of State v. Jackson, 240 So. 2d 88 (Fla. 3d DCA 1970)

(reversing trial court’s order suppressing evidence and finding abandonment where

defendant had possession of a bag and divested himself of the possession of that

bag in the view of the police officer).




                                          3